t c summary opinion united_states tax_court scott white petitioner v commissioner of internal revenue respondent docket no 27663-10s filed date scott white pro_se peter t mccary for respondent summary opinion wells judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 code as amended and rule references are to the tax_court rules_of_practice and procedure to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure with respect to petitioner’s tax_year we must decide whether we have jurisdiction to consider the instant case background at the time he filed his petition petitioner resided in savannah georgia during petitioner and respondent exchanged extensive correspondence regarding petitioner’s federal_income_tax liability for his tax_year on date respondent prepared a notice_of_deficiency regarding petitioner’s tax_year notice_of_deficiency the notice_of_deficiency stated that the last day for petitioner to file his petition with the tax_court was date petitioner never received the notice_of_deficiency in a letter from an internal_revenue_service irs employee dated date petitioner was advised our records indicate that the last date for you to petition the u s tax_court is please respond back to us by this date on date petitioner mailed his petition to the tax_court and his petition was filed by the court on date instead of attaching a copy of the notice_of_deficiency to his petition petitioner attached a copy of the irs letter dated date before trial respondent filed a motion to dismiss the instant case for lack of jurisdiction on the grounds that petitioner did not file his petition within days of the date the notice_of_deficiency was mailed a u s postal service postal service form_3877 offered by respondent at trial and with his motion stated that the notice_of_deficiency was mailed on date to petitioner at his last_known_address which was also the address he used throughout his correspondence with the irs and this court however at trial because the form_3877 respondent offered was not signed by a postal service employee and because it did not state the number of items the postal service received respondent moved to withdraw his motion to dismiss for lack of jurisdiction after trial respondent filed a motion to reopen the record to which he attached printouts from the postal service’s track confirm system tracking printouts stating that an item with a tracking number matching the tracking number associated with the notice_of_deficiency was entered into the postal service’s electronic tracking system on date and that a postal service notice was left on date at an address within petitioner’s zip code in savannah georgia the tracking printouts also state that because the item was never claimed 2at trial we took under advisement respondent’s motion to withdraw his motion to dismiss for lack of jurisdiction we will grant respondent’s motion to withdraw his motion to dismiss for lack of jurisdiction it was returned to respondent on date with his motion to reopen the record respondent submitted a certification from the custodian of electronic delivery records at the postal service stating that the tracking printouts are true and correct copies of electronic records maintained in the ordinary course of the postal service’s business that it is the postal service’s regular practice to maintain such records that they were made at or near the time the notice_of_deficiency was mailed and that they were made by persons with knowledge discussion respondent contends that we should reopen the record and admit the tracking printouts to prove that respondent mailed the notice_of_deficiency because respondent offers the tracking printouts to prove the truth of the matter asserted in the tracking printouts ie that respondent mailed the notice_of_deficiency the tracking printouts constitute hearsay which is generally inadmissible under the federal rules of evidence unless an exception applies see fed r evid c 93_tc_529 respondent contends that 3on date respondent filed a status report informing the court on date respondent issued a second notice_of_deficiency for petitioner’s tax_year this notice_of_deficiency is substantially identical to the notice_of_deficiency respondent contends was prepared on date the tracking printouts are admissible pursuant to the exception contained in rule of the federal rules of evidence pursuant to rule records of regularly conducted activity are not excluded as hearsay if the following conditions are satisfied a the record was made at or near the time by--or from information transmitted by--someone with knowledge b the record was kept in the course of a regularly conducted activity of a business organization occupation or calling whether or not for profit c making the record was a regular practice of that activity d all these conditions are shown by the testimony of the custodian or another qualified witness or by a certification that complies with rule or or with a statute permitting certification and e neither the source of information nor the method or circumstances of preparation indicate a lack of trustworthiness fed r evid respondent contends that the conditions are satisfied by the certification of the custodian pursuant to rule of the federal rules of evidence which provides that certified domestic records of regularly conducted activity are self-authenticating if they meet the requirements of rule a - c as shown by a certification of the custodian or another qualified_person that complies with a federal statute or a rule prescribed by the supreme court however rule of the federal rules of evidence contains a notice requirement a party intending to offer a record into evidence b efore the trial or hearing must give an adverse_party reasonable written notice of the intent to offer the record--and must make the record and certification available for inspection--so that the party has a fair opportunity to challenge them the advisory committee notes accompanying the amendments to the federal rules of evidence which added paragraphs and to rule state the notice requirement in rule sec_902 and is intended to give the opponent of the evidence a full opportunity to test the adequacy of the foundation set forth in the declaration although the rule does not establish what notice is sufficient to provide a fair opportunity the time must be of such duration that the evidence can be vetted for objection or impeachment in advance 553_f3d_768 5th cir failure to provide before trial notice that a party intends to introduce documents as self-authenticating violates both the letter and the spirit of rule and provides the party opposing admission with substantially no opportunity to verify the authenticity of either the records or any foundational testimony or affidavits 420_f3d_1062 9th cir rule of the federal rules of evidence does not contain an exception to the notice requirement id pincite n in the instant case respondent failed to provide notice before trial that he intended to seek the admission of the tracking printouts as self-authenticating documents pursuant to rule of the federal rules of evidence because respondent failed to provide such notice had he attempted to introduce the tracking printouts at trial they would have been inadmissible see fed r evid brown f 3d pincite weiland f 3d pincite but respondent failed to introduce the tracking printouts at trial and instead seeks to reopen the record after trial to introduce evidence that would have been inadmissible even had he sought to introduce it at trial we will deny respondent’s motion to reopen the record sec_6212 provides that if the commissioner determines that there is a deficiency in income_tax he is authorized to send notice of such deficiency to the taxpayer by certified mail or registered mail the notice_of_deficiency is sufficient if mailed to the taxpayer at his last_known_address unless the commissioner has been properly notified under sec_6903 of the existence of a 4reopening the record to receive additional evidence is a matter within the discretion of the trial_court 401_us_321 114_tc_276 we will not grant a motion to reopen the record unless among other requirements the evidence relied on is not merely cumulative or impeaching the evidence is material to the issues involved and the evidence probably would change some aspect of the outcome of the case butler v commissioner t c pincite because respondent seeks to reopen the record to submit evidence that would have been inadmissible at trial reopening the record would be pointless fiduciary relationship sec_6212 81_tc_42 if the notice_of_deficiency is mailed to the taxpayer at the taxpayer’s last_known_address actual receipt of the notice is immaterial 857_f2d_676 9th cir aff’g 88_tc_1042 frieling v commissioner t c pincite if the notice is addressed to a person in the united_states the taxpayer ha sec_90 days after the mailing of the notice to file a petition in this court to redetermine the deficiency sec_6213 this court has jurisdiction to redetermine tax deficiencies only when the commissioner issues a notice_of_deficiency and the taxpayer files a timely petition for redetermination of that deficiency rule a c 93_tc_22 the commissioner bears the burden of proving by competent and persuasive evidence that the notice_of_deficiency was properly mailed 94_tc_82 the act of mailing may be proved by documentary_evidence of mailing or by evidence of the commissioner’s mailing practices corroborated by direct testimony id pincite 89_tc_321 a form_3877 reflecting postal receipt represents direct documentary_evidence of the date and the fact of mailing magazine v commissioner t c pincite a properly completed form_3877 also reflects compliance with irs established procedures for mailing deficiency notices coleman v commissioner t c pincite exact compliance with the form_3877 mailing procedures raises a presumption of official regularity in favor of the commissioner 724_f2d_808 9th cir coleman v commissioner t c pincite where a form_3877 does not indicate the number of items received by the postal service or does not bear the signature or initials of a postal service employee it is insufficient to provide the commissioner with the presumption of mailing massie v commissioner tcmemo_1995_173 aff’d without published opinion 82_f3d_423 9th cir wheat v commissioner tcmemo_1992_268 a failure to have the postal service clerk initial the form_3877 and indicate how many pieces of mail were received is an inexactitude which is significant enough to render the presumption inapplicable wheat v commissioner tcmemo_1992_268 however such oversights will not be fatal if the commissioner can produce other evidence sufficient to prove mailing 853_f2d_1209 5th cir coleman v commissioner t c pincite in the instant case the form_3877 respondent submitted is incomplete because there is no indication of the number of items received by the postal service and because it does not bear the signature or initials of a postal service employee accordingly the form_3877 is insufficient to provide respondent with the presumption of mailing see massie v commissioner tcmemo_1995_173 wheat v commissioner tcmemo_1992_268 because respondent failed to produce any other admissible evidence to prove that the notice_of_deficiency was mailed he has failed to carry his burden of proving that the notice was properly mailed accordingly we lack jurisdiction because the record does not establish that a notice_of_deficiency was mailed to petitioner in accordance with sec_6212 consequently we will dismiss the instant case for lack of jurisdiction in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and order of dismissal will be entered
